PARSONS, J.
We think there.can be no'doubt but that the county assessors of taxes, under the revenue act of 1848, are entitled to compensation both on the State and county tax. The language of the 74th section is, “ that the several tax-collectors and county assessors shall each receive compensation for their services, at the rate of ten per cent, on the first five hundred dollars of taxes, whether State or county, by them assessed and collected, five per cent, on the next five hundred, two and a half per cent, on the next thousand dollars, two per cent, on the next thdusand, and on all over three thousand dollars one per cent.” This language is too plain to admit of doubt or construction ;■ both tax-collectors and assessors are allowed compensation on’ the am'óunt assessed and collected by them, whether it be State or county tax. But it is contended that the assessors do not assess the county tax, and it could not have been the intention to compensate the assessors for services they never rendered. It is true the commissioners’ court fixes the amount of the county tax, and' issues a warrant to' the collector who collects the same, at the same time and in the same manner that he collects the State tax, but in fixing this amount, the commissioners’ court must be guided by the á’ssesstnent made b'y the assessor,- theie is’ no other m'odé by which ilt can be done, and this is the' mode prescribed by the 50th section of the revenue act réfeted to'. The assessment, therefore, is intended for *816the benefit both of the county and State, for by it the taxes due to each are collected j and the language is explicit, that both the assessors and tax-collectors shall receive compensation for their services on the amount assessed and collected, whether it be collected as State or county tax.
Let the judgment be affirmed.